DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 11/30/2021  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 8-11, 17 are amended. Claims 12 and 18 are canceled. Claims 21-22 are added. Claims 1-11, 13-17, 19-22 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sora Ko on 12/22/2021

The application has been amended as follows: 

1. (Currently Amended) A method, comprising:
receiving, by a network device, a message from a device;

wherein the message includes an encapsulated packet that encapsulates a 5G data packet;
processing, by the network device, the message to determine identification information associated with a packet data unit (PDU) session, of one or more PDU sessions, of the device,
wherein processing the message to determine the identification information associated with the device comprises:
processing the 5G data packet to identify a PDU session identifier included in the 5G data packet, and
determining, based on the PDU session identifier, the identification information associated with the PDU session of the device; and

transmitting, by the network device, based on the identification information associated with the device and the identification information associated with the PDU session of the device, the message to another network device,
wherein the message is transmitted via a tunnel, between the network device and the other network device, identified based on the identification information.

2. (Currently Amended) The method of claim 1, wherein the message includes an Ethernet packet,
wherein the Ethernet packet encapsulates a point-to-point protocol over Ethernet (PPPoE) packet,
wherein the PPPoE packet encapsulates a point-to-point protocol (PPP) packet, and
wherein the PPP packet encapsulates [[a]]the 5G data packet.

4. (Canceled Herein)

5. (Currently Amended) The method of claim 1, wherein the message includes an Ethernet packet,
wherein the Ethernet packet encapsulates an (Internet protocol) IP packet,
wherein the IP packet encapsulates a user datagram protocol (UDP) packet,
wherein the UDP packet encapsulates a layer 2 tunneling protocol (L2TP) packet,
wherein the L2TP packet encapsulates a point-to-point protocol (PPP) packet, and 
wherein the PPP packet encapsulates [[a]]the 5G data packet.

7. (Canceled Herein)


one or more memories; and
one or more processors to:
receive a message from a device,
wherein the message includes a plurality of encapsulated packets;
process a first encapsulated packet, of the plurality of encapsulated packets, to determine identification information associated with the device;


process a second encapsulated packet, of the plurality of encapsulated packets, to determine identification information associated with a packet data unit (PDU) session, of one or more PDU sessions, of the device,
wherein the one or more processors, when processing the second encapsulated packet to determine the identification information associated with the PDU session, are to:
process a 5G data packet to identify a PDU session identifier included in the 5G data packet, and
determine, based on the PDU session identifier, the identification information associated with the PDU session of the device; and

wherein the message is transmitted via a tunnel identified based on the identification information.

14. (Currently Amended) The network device of claim 11, wherein the first encapsulated packet is a point-to-point protocol over Ethernet (PPPoE) packet and the second encapsulated packet is [[a]]the 5G data packet.

15. (Currently Amended) The network device of claim 11, wherein the first encapsulated packet is a layer 2 tunneling protocol (L2TP) packet and the second encapsulated packet is [[a]]the 5G data packet.

17. (Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a network device, cause the one or more processors to:
receive a message from a device,
wherein the message includes a plurality of encapsulated packets;
process a first encapsulated packet, of the plurality of encapsulated packets, to determine identification information associated with the ;[[,]]

process a second encapsulated packet, of the plurality of encapsulated packets, to determine identification information associated with a packet data unit (PDU) session, of one or more PDU sessions, of the device,
wherein the one or more instructions, that cause the one or more processors to process the second encapsulated packet to determine the identification information associated with the PDU session, cause the one or more processors to:
process a 5G data packet to identify a PDU session identifier included in the 5G data packet, and
determine, based on the PDU session identifier, the identification information associated with the PDU session of the device;
identify, based on the identification information associated with the device and the identification information associated with the PDU session of the device, a tunnel between the network device and another network device; and
transmit, via the tunnel, the message to the other network device.

23. (New) The method of claim 1, wherein processing the message to determine the identification information associated with the device comprises:


24. (New) The method of claim 1, further comprising:
locating, in a data structure and based on the identification information associated with the device and the identification information associated with the PDU session of the device, an entry associated with the tunnel,
wherein the entry indicates that the tunnel is to transmit traffic to and from the device for the PDU session; and
processing the entry to identify the tunnel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of processing a received encapsulated packet to determine a PDU session identifier for forwarding a 5G packet through a tunnel based on the identified PDU session.  For example, Allan (US 2021/0022041), discloses an AGF that receives encapsulated data from a 5G-RG device, performing a lookup of session ID and state in a local data store for identifying the 5G PDU session, constructing a GTP packet based on the lookup, and forwarding the GTP packet to the core network. However, Allan discloses looking up the session ID based on the session identifier included in the encapsulation header of the encapsulation packet that encapsulates a 5G data packet, and does not process the 5G data packet to identify a PDU session identifier and determining the identification information associated with the PDU session of the device based on the PDU session identifier.  Similarly, in another prior art, Yu (US 2021/0076301), discloses determining the PDU session ID in a GRE header that encapsulates a user plane data packet, where the PDU session ID is determined from the encapsulation header of the encapsulation packet, and not from the 5G data packet that is encapsulated within the encapsulation packet.  
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477